Citation Nr: 0738677	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-27 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a facial scar on the right cheek prior to 
August 30, 2002, and a rating higher than 30 percent since 
that date.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hand dermatitis 
(previously claimed as a skin rash).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
February 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO granted the 
veteran's claim of service connection for a facial scar on 
his right cheek and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from 
August 24, 1999, the date of receipt of his claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In a May 2004 decision, the RO 
increased his rating from 0 to 10 percent with the same 
August 24, 1999, retroactive effective date.

A Board remand in August 2006 directed the Appeals Management 
Center (AMC) to send the veteran additional notice to comply 
with the Veterans Claims Assistance Act (VCAA), including 
apprising him of the evidence necessary to reopen his claims 
for hand dermatitis and eczema as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as well as to apprise him 
of the disability rating and effective date elements of his 
claims as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The remand also was to schedule 
him for a VA examination to determine the current severity of 
his service-connected facial scar disability - including the 
degree of disfigurement caused by the scar.  



In a May 2007 decision, on remand, the AMC increased the 
rating for the facial scar from 10 to 30 percent - but only 
retroactively effective as of August 30, 2002, the date VA 
revised the regulations for the evaluation of skin disorders, 
including residual scars.  These revised criteria, even if 
more favorable, may not be applied earlier than their 
effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior standards apply to the preceding period, but may also 
apply after the effective date of the amendment.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).  See also 38 U.S.C.A. § 5110(g) (West 
2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Hence, the RO provided an appropriate effective date for this 
most recent increase - retroactive only to the date of the 
revised regulation rather than all the way back to the date 
of the claim, August 24, 1999.

The veteran has since continued to appeal for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So 
the issue now on appeal is whether he is entitled to a rating 
higher than 10 percent for this disability prior to August 
30, 2002 (under the old standards), and whether he is 
entitled to a rating higher than 30 percent since that date 
(under either the old or new standards).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran had a painful scar 
and a severe, unsightly deformity of his lips.

2.  Since August 30, 2002, the veteran's facial scar has 
decreased sensation in the right trigeminal branch, numbness, 
no gross distortion, disfigurement, or tissue loss.  In 
addition, the scar is well healed, but there is asymmetry of 
the face as he is unable to retract the right corner of his 
mouth when smiling or upturn the right corner of his mouth 
when talking.  



3.  An unappealed August 1999 rating decision denied service 
connection for a skin rash, concluding there was no evidence 
of relevant treatment during service or suggesting the 
veteran then currently had this condition.

4.  The additional evidence received since that August 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.

5.  That August 1999 rating decision also denied service 
connection for eczema, similarly concluding there was no 
evidence of relevant treatment during service or suggesting 
the veteran had this condition either.

6.  The additional evidence received since that August 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The requirements are met for a higher initial 30 percent 
rating for the facial scar on the right cheek retroactive to 
the effective date of the claim, August 24, 1999, so even 
prior to August 30, 2002, but not for a rating higher than 
this either prior to or since that date.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.118, Diagnostic Code (DC) 7800 
(2001 & 2007).

2.  The August 1999 rating decision that denied service 
connection for hand dermatitis and eczema is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

3.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
rating from 0 percent to as much as 100 percent based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and impact on employment.  Moreover, consistent 
with the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is within one year after discharge.

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying, but late, notice is provided, a question is raised 
as to whether the claimant was prejudiced by the late notice, 
and the answer to that question depends on the factual 
situation in a particular case.  See, too, Pelegrini II, 18 
Vet. App. at 119-20 (where the Court also held, among other 
things, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
to the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  See, as well, Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  

While the Dingess/Hartman decision talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - the 
type of situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  For example, the notice for an increased 
rating claim needs to include a discussion of the effective 
date element, and the notice for reopening a claim needs to 
discuss both the rating and effective date elements, etc.  
Similarly, even for claims that "fall beyond" the five basic 
elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Consistent with these preceding criteria in regard to 
satisfactory implementation of the VCAA's duty to notify and 
assist, the RO has undertaken appropriate measures to inform 
the appellant of the procedures in effect for the continuing 
development of his claims.  Through the issuance to the 
veteran during the pendency of the appeal of notice letters 
in December 2003 and August 2006, the requirements for 
content-specific notice as defined under the Pelegrini II 
decision were effectively met.

The August 2006 notice letter provided a discussion as to the 
additional evidence required to substantiate the claims on 
appeal, i.e., that which would constitute "new and material" 
evidence to reopen the previously denied, unappealed claims.  
This notice also met the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), in terms of specifically apprising the 
veteran of the deficiencies in the evidence when his claims 
were previously denied so he, in turn, would know precisely 
the kind of evidence needed to reopen his claims and address 
these prior evidentiary shortcomings.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through its August 2006 notice letter, the RO indicated 
to the appellant what would constitute new and material 
evidence in a manner consistent with the Kent decision, 
explaining that the basis of the original denial was the 
absence of evidence showing these conditions either were 
incurred in service and/or had some other relationship to his 
military service.  It was further explained that the specific 
type of additional evidence required to reopen his claims 
(i.e., that which would be "material") was competent medical 
evidence showing that his hand dermatitis and eczema 
conditions are chronic disorders related to his military 
service.  The August 2006 notice letter also informed him 
that "new" evidence would be evidence provided to VA for the 
first time pertaining to these claims.

Regrettably, the appellant was not provided notice of the 
type of evidence necessary to establish a downstream 
disability rating and effective date in the event his 
underlying service-connection claims are reopened and 
granted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses an issue that has not been 
addressed by the agency of original jurisdiction (AOJ, i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced).  This is nonprejudicial, meaning harmless, error 
since the Board will conclude below that the preponderance of 
the evidence is against reopening the service-connection 
claims, so any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
See, too, Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  In other words, any error in the 
timing or content of VCAA notice is presumed prejudicial, and 
VA has the burden of rebutting this presumption by showing 
the error was not prejudicial to the claimant, i.e., 
harmless, in that it does not affect the essential fairness 
of the adjudication.  To do this, VA must demonstrate:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the August 2006 VCAA letter was subsequent to the 
March 2004 rating decision on appeal that adjudicated the 
appellant's current pending petition to reopen.  This was not 
consistent with the preferred sequence of events specified in 
Pelegrini II.

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the appellant's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  This is important to point 
out because the Federal Circuit Court has recently held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See again Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, following the issuance of the above-referenced August 
2006 VCAA notice letter, the veteran was offered the 
opportunity to submit additional supporting evidence - 
including relevant private and VA treatment records.  
However, his representative indicated the veteran had no more 
information or evidence to submit.  His failure to identify 
and/or submit any additional evidence in response to the 
August 2006 VCAA letter (containing the Dingess information 
concerning the downstream disability rating and effective 
date elements of his claims) in turn means there was no 
reason for the RO/AMC to go back and readjudicate his claims.  
See, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) 
(where after VA provides a content-compliant VCAA notice (on 
all requisite notice elements) - albeit in an untimely manner 
- and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

The Board therefore finds that, regardless of the timing of 
the VCAA notice, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA."  See again Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. Sept. 
17,2007).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of his 
claims.  The RO unsuccessfully tried to locate the veteran's 
service medical records and scheduled VA compensation 
examinations to determine the severity of his service-
connected facial scar disability as well as the etiology and 
severity of his skin conditions.  In further support of his 
claim, he has continued to provide additional statements that 
his hand dermatitis and eczema either began in or were 
aggravated by his military service and that his facial scar 
disability warrants a higher rating prior to and since August 
30, 2002.

In addition, unsuccessful attempts were made to obtain 
relevant service medical records; however, they are not 
available for review as indicated in a U.S. Marine Corps 
document in June 1999.  Since that time, the RO has located 
six service medical records pertaining to treatment for 
injuries from a car accident in January 1996.

Unfortunately, most of the veteran's service medical records 
(SMRs) are missing. Generally, when a veteran's SMRs are 
unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will determine 
whether he was entitled to a rating higher than 10 percent 
for his facial scar disability prior to August 30, 2002, and 
whether he has been entitled to a rating higher than 30 
percent since that date and whether there is new and material 
evidence to reopen his claims for service connection for hand 
dermatitis and eczema.

I.  The Ratings for the Facial Scar Disability, Before and 
Since August 30, 2002

Historically, a March 2004 rating decision granted service 
connection for this disability and assigned an initial 0 
percent evaluation with a retroactive effective date of 
August 24, 1999.  And, as mentioned, additional decisions 
since issued initially raised the rating to 10 percent, then 
more recently in a May 2007 rating decision on remand to 30 
percent as of August 30, 2002 (the date of the change of the 
law for rating skin disabilities).  The veteran wants an even 
higher rating.  See again AB, 6 Vet. App. at 38-39.

VA determines disability ratings by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) which represents the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA reviews disabilities in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

This appeal arose from the rating assigned following the 
initial grant of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court noted the distinction 
between a typical claim for an increased rating for a 
service-connected disability and an appeal, as here, from the 
initial rating assigned for a disability upon service 
connection.  In this latter situation, the Board must 
evaluate the level of impairment due to the disability 
throughout the entire period since the effective date of the 
award, considering the possibility of assigning a "staged" 
rating to compensate the veteran for times when his 
disability may have been more severe than at others.  In 
essence, the RO (AMC) already has "staged" the rating by 
increasing the evaluation during the pendency of this appeal, 
as of August 30, 2002.

Effective August 30, 2002, during the pendency of this 
appeal, VA revised the schedular rating criteria for the 
evaluation of skin disorders, to include scars.  See 67 Fed. 
Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118).

When a law or regulation is enacted or a new regulation is 
issued while a claim is pending, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  Where that statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so, 
VA ordinarily should not apply the new provision to the 
claim.  If there are no resulting retroactive effects, VA 
ordinarily must apply the new provision - however, at no 
point prior to the effective date of that provision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  However, the former criteria, if more favorable, may 
be applied prospectively without any such limitations as to 
the effective date of its issuance.



Prior to August 30, 2002, Diagnostic Code 7800 provides a 
noncompensable rating for a slight scar.  A 10 percent rating 
requires a moderate, disfiguring scar.  A 30 percent rating 
requires a severe scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a 50 percent rating requires complete or 
exceptionally repugnant deformity of one side of the face or 
a marked or repugnant bilateral disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (as in effect prior to August 
30, 2002).

Effective August 30, 2002, Diagnostic Code 7800 provides a 10 
percent rating for scars of the head, face, and neck when 
there is one characteristic of disfigurement. 
The eight characteristics of disfigurement are: (1) skin 
indurated and inflexible in an area exceeding six square 
inches; (2) underlying soft tissue missing in an area 
exceeding six square inches; (3) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches; (4) skin hypo-or hyperpigmented in an area 
exceeding six square inches; (5) scar adherent to the 
underlying tissue; (6) surface contour of scar elevated or 
depressed on palpation; (7) scar at least one-quarter inch in 
length; or (8) scar five or more inches in length.  Under 
note (3) the adjudicator is to take into consideration 
unretouched color photographs when evaluating under these 
criteria.

A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.

A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.



An 80 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Effective August 30, 2002, Diagnostic Codes 7803 and 7804 
provide for a maximum 10 percent evaluation for superficial 
scars that are unstable or painful on examination, 
respectively.  Finally, Diagnostic Code 7805 provides that 
scars can be rated on limitation of the function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-5 
(2007).

As explained in the May 2007 decision, the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of the change to the new 
standards - which, here, is August 30, 2002.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See, too, 38 
C.F.R. § 3.114.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Prior to August 30, 2002

Prior to August 30, 2002, the record shows the veteran's 
facial scar disability warrants a higher 30 percent rating.

The available service medical records show complaints of 
right cheek pain and treatment for a right cheek laceration 
and scar after a motor vehicle accident in January 1996.  VA 
outpatient treatment records do not show the veteran's facial 
scar disability has worsened over time as he has not received 
treatment for this condition since that accident.  In fact, a 
compensation examination in April 2007 noted that his facial 
scar was nontender and well healed, indicating this condition 
has been, and remains, stable.  As explained earlier, since 
most of the veteran's service medical records are missing, VA 
has a heightened duty to assist and must carefully consider 
the benefit-of-the-doubt rule.  Based on the lack of 
service medical records and VA or private treatment records 
indicating this condition has worsened, the Board finds that 
he had a severe, unsightly deformity of his lips even prior 
to August 30, 2002, thereby satisfying the requirements for a 
higher 30 percent initial rating under the old DC 7800 
standards.  This higher 30 percent initial rating will date 
back to his August 24, 1999 claim.

The veteran can not get a compensable rating under DCs 7801-
7805 as the scar does not affect an area exceeding 6 square 
inches or one square foot and it is not poorly nourished with 
repeated ulceration.  The scar is neither tender nor painful.  
In addition, the scar has no affect on the veteran's 
functionality.

On the basis of reasonable doubt, the preponderance of the 
evidence supports the claim of entitlement to a 30 percent 
rating for a facial scar disability prior to August 30, 2002 
under DC 7800.  Hence, VA must grant the veteran's claim.   

Since August 30, 2002

The May 2007 rating decision, on remand, increased the 
veteran's facial scar disability rating from 10 to 30 percent 
as of August 30, 2002 (on the basis of applying the findings 
from the VA examination in April 2007 to the new regulations 
that went into effect on August 30, 2002).  

During his January 2004 compensation examination, the veteran 
reported right facial numbness.  Objective findings indicated 
decreased sensation in the trigeminal nerve distribution V2 
branch.  

At his April 2007 compensation examination, the veteran 
reported occasional pain, numbness, and twitching.  Objective 
findings noted a scar on the right cheek measuring 2.2 cm in 
length with a maximum width of .3 cm.  Indeed, the examiner 
found a nontender, well-healed scar with no gross distortion, 
disfigurement, or tissue loss.  However, there was asymmetry 
of the veteran's face as he is unable to retract the right 
corner of his mouth when smiling or upturn the right corner 
of his mouth when talking.  

The diagnosis was scar of the right cheek in normal position 
as well as on smiling and talking compared to the left side 
with no disfigurement.

In addition, VA outpatient treatment records from June 2005 
to October 2006 make no reference to any complaints of or 
treatment for a facial scar disability.

Applying the old criteria to the facts of this case, the 
Board finds that the evidence does not support a rating 
higher than 30 percent for the facial scar disability.  

Under the old criteria, a 50 percent rating requires complete 
or exceptionally repugnant deformity of one side of the face 
or a marked or repugnant bilateral disfigurement.  The 
descriptive terms "marked" and "repugnant" are not defined 
in VA's Rating Schedule.  And rather than applying a 
mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  
Nevertheless, the reports of the veteran's VA compensation 
examinations make no reference to a complete or exceptionally 
repugnant deformity on one side of his face or a marked or 
repugnant bilateral disfigurement.  Indeed, the April 2007 
examination indicates there is no evidence of disfigurement, 
gross distortion, or tissue loss, and the scar only affects 
the right corner of his mouth when talking and smiling.  
Hence, the evidence does not support a rating higher than 30 
percent under the old criteria for DC 7800. 

Applying the revised criteria to the facts of this case, the 
Board finds that the evidence also does not support a rating 
higher than 30 percent for the veteran's facial scar 
disability.  

Under the revised criteria, a 50 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  However, the report of the 
April 2007 compensation examination specifically notes that 
his asymmetrical facial scar only affects his lips, but no 
other feature.  In addition, the examination found no 
evidence of gross distortion, disfigurement, or tissue loss.  
The examiner also indicated the veteran's scar is superficial 
and does not affect an area exceeding 6 square inches  and is 
not unstable or painful on motion.  Hence, this disability 
does not warrant a 10 percent rating under DCs 7801-7804.

Furthermore, the examiner indicated there was no evidence the 
scar limits the veteran's motion or causes any other 
functional limitation, that is, other than that already 
described.  Hence, VA cannot grant a higher evaluation under 
DC 7805.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disability 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of this 
disability.  In fact, the record shows that the veteran has 
not missed any work due to hospitalization for this 
condition.  The disability also has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating (now 30 percent), or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply are not shown here.  
Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for the facial scar either prior to or since August 
30, 2002, in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor, and the Board must deny the 
claim to this extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Hand Dermatitis and Eczema

The veteran contends he has hand dermatitis and eczema due to 
service or aggravated therein.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen these claims since the RO previously 
considered, and denied, them in August 1999 since the veteran 
did not timely appeal that initial decision.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of that prior 
August 1999 rating decision consisted of no evidence because 
the veteran failed to report for his scheduled VA 
examinations and his service medical records were missing.  
In denying these claims, the RO explained that the lack of 
any evidence to support his claims and his lack of 
cooperation resulted in a denial of benefits.  Since the 
Board has determined that an examination was necessary in 
this case, 38 C.F.R. § 3.326(a) provides that individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  This 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

He was notified of that August 1999 rating decision and of 
his appellate rights in a letter sent that month, and he did 
not appeal.  Hence, that August 1999 rating decision is final 
and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In September 2003, the veteran filed a petition to reopen 
these claims.  Therefore, the Board must determine whether 
new and material evidence has been submitted since the prior, 
final, August 1999 rating decision to permit doing this.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence the Secretary shall reopen 
and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108.  When determining whether a claim should 
be reopened, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winter v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final August 1999 rating decision.  Since the prior August 
1999 decision in question, the RO received physical therapy 
reports from July 2001 to August 2001, VAMC Boston treatment 
reports from February 2002 to August 2003, six pages of his 
service medical records, Mission Hospital Regional Center 
treatment reports from January 1996, VA examinations in 
January 2004 and April 2007, and VAMC Chicago treatment 
reports from June 2005 to August 2006.

In addition, a VA skin examination in January 2004 found no 
evidence of any current or chronic skin condition.  In this 
regard, the examiner only noted a few occasions of a skin 
rash that occurred in the past.  Since there is no medical 
evidence of a current skin condition, his claims must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Merely stating past treatment for these conditions, which may 
have begun prior to service, is not a reason to reopen these 
claims.  Although these additional records are "new," in 
the sense they did not exist or were not on file for 
consideration at the time of the prior August 1999 rating 
decision, they still are not material insofar as suggesting 
any current disability is related to the veteran's military 
service - and, more specifically, to any disease he may have 
sustained or aggravated in service.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Indeed, these records provide no 
evidence of treatment for or diagnoses of hand dermatitis or 
eczema after service.  Consequently, this additional 
evidence, either by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate these claims.  See 38 C.F.R. § 
3.156.

The only other evidence in support of the veteran's claims 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in August 1999 - that his hand dermatitis or eczema 
either began or was aggravated by service, so simply 
repeating these same arguments is not new evidence.  See 
again Bostain and Reid, cited above.

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, August 1999 rating decision 
that denied service connection for hand dermatitis and 
eczema.  Therefore, the Board must deny his petition to 
reopen these claims.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

A higher 30 percent initial rating is granted retroactive to 
August 24, 1999, so even prior to August 30, 2002, subject to 
the laws and regulations governing the payment of VA 
compensation.  But the claim for a rating even higher than 30 
percent, either prior to or since that date, is denied.

The petitions to reopen the claims for service connection for 
hand dermatitis and eczema (previously claimed as a skin 
rash) also are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


